Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 01/27/2020.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 01/27/2020 has been entered and considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 2014/0123240 A1) and Sondhi et al. (US 2015/0089622 A1).
Regarding claim 1, SEO et al. discloses A computer implemented method, comprising: receiving, from a target tenant computing system, a client application administrator input [par. 0138, an administrator sets the management setup information]; generating a client application entry in a target tenant scope of an OAuth provider, based on the client application administrator input [par. 0162, “the authentication processing unit 71 numbers the permission setup information subject to the registration request with the permission setup information ID and registers the permission setup information into the permission setup information memory unit 84”, par. 0108, “The external service system corresponds to a Service Provider (SP) of OAuth”], the client application entry including a client application identifier identifying a client application and a resource identifier that defines a set of resources, served by a source tenant service, to be accessed by the client application and a permissions definition that defines a set of permissions to perform operations on the set of resources [par. 0165, “The parameter required for the permission is the external service ID, the scope, the client ID uniquely identifying the service application 51, the redirection destination URL at the destination of the redirection after the administrator determines the permission, and an arbitrary session key for maintaining a session”, par. 0174, “the authentication processing unit 71 acquires at least a part of the parameter required for acquiring the permission token (an access token illustrated in FIG. 14) from the permission setup information stored in the permission setup information memory unit 84 and from the external service information stored in the service information memory unit 85 using the permission setup information ID as a key. For example, in step S18, the authentication processing unit 71 acquires the user ID, the external service ID, the client ID, and the client secret”]; receiving a secret corresponding to the client application and a target service authorization authorizing a target service to access the secret [par. 0153, FIG. 12 is an exemplary structural view of the external service information. Referring to FIG. 12, data items of the external service information includes an external service ID, a client ID, a client secret, a product name, a permission server URL, a redirection destination URL, and/or the like, par. 0154, “The client secret is secret information like a password for ensuring identity of the client ID to a person authentically corresponding to the client ID”, par. 0174, “the authentication processing unit 71 acquires at least a part of the parameter required for acquiring the permission token (an access token illustrated in FIG. 14) from the permission setup information stored in the permission setup information memory unit 84 and from the external service information stored in the service information memory unit 85 using the permission setup information ID as a key”]; 
SEO et al. does not explicitly disclose storing the secret and the target service authorization in the OAuth provider; receiving, from a source tenant computing system, acceptance of a request for consent, the request for consent identifying the client application, the set of permissions and the set of resources; based on the acceptance of the request for consent, generating a client application entry in a source tenant scope of the OAuth provider, the client application entry in the source tenant scope including a client application identifier identifying the client application and a resource identifier that defines the set of resources, served by the source tenant service, to be accessed by the client application and a permissions definition that defines the set of permissions; receiving, at an authorization server coupled to the source tenant computing system, from the target service, a request for a token authorizing 
However Sondhi et al. also teaches generating a client application entry in a target tenant scope of an OAuth provider [par. 0098, When a client application makes a request, the client supplies, to the OAuth authorization server, an identifier and a password that can be used to authenticate that client application prior to the performance of authorization procedures. The OAuth authorization server can relay the client application's identifier and password to the appropriate plug-in so that the client application can be authenticated. The plug-in can access the repository in which the client application's profile is stored, regardless of the form that the repository takes. In one embodiment, for each identity domain, the OAuth authorization server stores configuration information that indicates the location of the plug-in that can access the client profiles for that identity domain. The OAuth authorization server can relay authorization requests to the appropriate plug-in based on this configuration information”]. Sondhi further teaches storing the secret and the target service authorization in the OAuth provider [fig. 2, OAuth server, par. 0044, “resources & scope registry 224 stores resource information, scopes, and miscellaneous metadata related to resources and services exposed via OAuth authorization server 220. In an embodiment of the invention, client registry 236 stores trust keys and secrets for authorized remote clients (e.g., client application 204)”]; receiving, from a source tenant computing system, acceptance of a request for consent, the request for consent identifying the client application, the set of permissions and the set of resources; based on the acceptance of the request for consent, generating a client application entry in a source tenant scope of the OAuth provider, the client application entry in the source [par. 0047, “In response to receiving consent from resource owner 202, OAuth authorization server 220 may generate an access token and store, in token-scope registry 222, a mapping between that access token and the particular scope”, par. 0010, “The access token specifies the scope of the access that the client is permitted to the user's account on the resource server. For example, the access token might indicate that the client is permitted access only to contents of the user's Alaska album”]; receiving, at an authorization server coupled to the source tenant computing system, from the target service, a request for a token authorizing access to the resources, the request for the token including the secret; and sending the token to the target service [par. 0044, “client registry 236 stores trust keys and secrets for authorized remote clients (e.g., client application 204)”, par. 0046, “OAuth authorization server 220 issues access tokens to client application 204”, par. 0086, “a client application can bundle multiple access requests for separate services--offered by separate resource servers--into a single token request that the client application issues to the OAuth authorization server. In response to such a bundled request, the OAuth authorization server can obtain authorization decisions from each of the resource servers that provide the services requested. The OAuth authorization server can then generate a single token that includes access scope information resulting from each such resource server's authorization decision. The OAuth authorization server can return this single token to the client application”, par. 0098, “The OAuth authorization server can relay the client application's identifier and password to the appropriate plug-in so that the client application can be authenticated”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 2, the rejection of claim 1 is incorporated.
Sondhi et al. further discloses receiving the request for a token comprises: receiving target service credentials identifying the client service; and  -22- authorizing the request for a token based on the target service credentials and the secret [par. 0044, “client registry 236 stores trust keys and secrets for authorized remote clients (e.g., client application 204)”, par. 0096, “In block 606, the OAuth authorization server receives a token request from a client application. In block 608, the OAuth authorization server determines an identity of a user based on the token request. In block 610, the OAuth authorization server determines a scope of access based on the token request. For example, the OAuth authorization server can use techniques described above to determine the scope of access based on resource server-provided authorization policies”, par. 0098, “The OAuth authorization server can relay the client application's identifier and password to the appropriate plug-in so that the client application can be authenticated”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the [Sondhi et al.: abs.].
Regarding claim 3, the rejection of claim 1 is incorporated.
Sondhi et al. further discloses receiving at the authorization server coupled to the source tenant computing system, from the source tenant computing system, a token that was received by the source tenant computing system along with a call from the target service for the set of resources; and validating the token at the authorization server coupled to the source service [par. 0048, “Client application 204 can then attempt to access the particular resource on resource server 210 by presenting the access token to resource server application 212. An agent on resource application server 212 can intercept the token and validate the token with OAuth authorization server 220 (e.g., via access token validation API 214) before allowing client application 204 to access the particular resource”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 4, the rejection of claim 3 is incorporated.
Sondhi et al. further discloses after validating the token, communicating to the source service that the token is validated [par. 0048, “Client application 204 can then attempt to access the particular resource on resource server 210 by presenting the access token to resource server application 212. An agent on resource application server 212 can intercept the token and validate the token with OAuth authorization server 220 (e.g., via access token validation API 214) before allowing client application 204 to access the particular resource”, par. 0049, “In response to client application 204 attempting to use a token, OAuth authorization server 220 can invoke an application programming interface (API) that will look up the customer's policy and validate that token”, par. 0054, “Resource server 304 and OAuth authorization server 306 interact with each other”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 6, the rejection of claim 3 is incorporated.
Sondhi et al. further discloses validating the token comprises: validating that the token was requested by the target service [par. 0048, “An agent on resource application server 212 can intercept the token and validate the token with OAuth authorization server 220 (e.g., via access token validation API 214) before allowing client application 204 to access the particular resource. If the particular resource that client application 204 attempts to access does not fall within the scope that is mapped the access token in token-scope registry 222 (e.g., if client application 204 attempts to access a folder that is outside of the scope of access to which resource owner 202 previously consented), then OAuth authorization server 220 will not validate the token, and resource server 210 will refuse to grant client application 204 access to the particular resource”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 7, the rejection of claim 6 is incorporated.
Sondhi et al. further discloses validating the token comprises: validating that resources corresponding to the token include the set of resources for which access is sought in the call from the target service [par. 0050, “During validation, policies constructed during token creation can be accessed to determine whether the action that client application 204 seeks to perform relative to resources matches the policy that is encoded by the access token that client application 204 presents”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 8, the rejection of claim 6 is incorporated.
Sondhi et al. further discloses validating the token comprises: validating that permissions authorized by the token include the set of permissions sought in the call from the [par. 0011, “The access token specifies the scope of the access that the client is permitted to the user's account on the resource server. For example, the access token might indicate that the client is permitted access only to contents of the user's Alaska album… the client can present the access token to the resource server in order to access, on the resource server, the resources specified by the access token”, par. 0048, “If the particular resource that client application 204 attempts to access does not fall within the scope that is mapped the access token in token-scope registry 222 (e.g., if client application 204 attempts to access a folder that is outside of the scope of access to which resource owner 202 previously consented), then OAuth authorization server 220 will not validate the token, and resource server 210 will refuse to grant client application 204 access to the particular resource. Thus, scope of access is based on specific consent to that scope by resource owner 202. Resource owner 202 has the opportunity to refuse to give consent to a specific scope requested by client application 204, in which case OAuth authorization server 220 will not create an access token for client application 204. In one embodiment of the invention, each client application's request to access a resource maintained by resource server 210 also specifies a scope that is mapped to resource server 210 in resources & scope registry 224, and it is this specified scope for which the consent of resource owner 202 is requested as discussed above”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those [Sondhi et al.: abs.].
Regarding claim 9, the rejection of claim 1 is incorporated.
SEO et al. further discloses receiving the secret comprises: receiving a target tenant administrator input indicative of a password corresponding to the client application [par. 0153, FIG. 12 is an exemplary structural view of the external service information. Referring to FIG. 12, data items of the external service information includes an external service ID, a client ID, a client secret, a product name, a permission server URL, a redirection destination URL, and/or the like, par. 0154, “The client secret is secret information like a password for ensuring identity of the client ID to a person authentically corresponding to the client ID”, par. 0174, “the authentication processing unit 71 acquires at least a part of the parameter required for acquiring the permission token (an access token illustrated in FIG. 14) from the permission setup information stored in the permission setup information memory unit 84 and from the external service information stored in the service information memory unit 85 using the permission setup information ID as a key”].
Regarding claim 11, the rejection of claim 1 is incorporated.
Sondhi et al. further discloses storing the secret comprises: storing the secret in the target tenant scope of the OAuth provider [par. 0098, When a client application makes a request, the client supplies, to the OAuth authorization server, an identifier and a password that can be used to authenticate that client application prior to the performance of authorization procedures. The OAuth authorization server can relay the client application's identifier and password to the appropriate plug-in so that the client application can be authenticated. The plug-in can access the repository in which the client application's profile is stored, regardless of the form that the repository takes. In one embodiment, for each identity domain, the OAuth authorization server stores configuration information that indicates the location of the plug-in that can access the client profiles for that identity domain. The OAuth authorization server can relay authorization requests to the appropriate plug-in based on this configuration information”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 12, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 13, the rejection of claim 12 is incorporated.
Sondhi et al. further discloses generating the client application entry in the target scope of the OAuth provider comprises: receiving a resource scoping input scoping the set of resources to a subset of the resources; and storing, as the resource identifier, a scoped resource identifier scoped to the subset of resources [par. 0041, “each particular resource server in a group of multiple resource servers provides, to the OAuth framework, a different set of metadata that indicates the scopes that can be mapped to tokens that can be used to access resources on that particular resource server”, par. 0044, “resources & scope registry 224 stores resource information, scopes, and miscellaneous metadata related to resources and services exposed via OAuth authorization server 220. In an embodiment of the invention, client registry 236 stores trust keys and secrets for authorized remote clients (e.g., client application 204)”, par. 0045, “The metadata indicates the various different scopes recognized by, or exposed by, resource server 210. Each scope specifies a different subset of the resources maintained by resource server 210. In an embodiment of the invention, at the time of registration, each scope recognized by resource server 210 is mapped to resource server 210 (only) in resources & scope registry 224. Thus, in an embodiment of the invention, resources & scope registry indicates, for each registered scope, the set of the corresponding resource server's resources that are accessible within that scope. A scope might indicate, for example, that only a particular photo is accessible, or that a particular folder of photos is accessible, or that a particular set of folders is accessible. A scope can indicate operations that are permissible relative to specified resources, such as read, update, delete, create, etc”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sondhi et al. into the teaching of SEO et al. with the motivation to ensure that access to resources stored on those resource servers is limited to access to which the resource owner consents as taught by Sondhi et al. [Sondhi et al.: abs.].
Regarding claim 14, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 2014/0123240 A1) and Sondhi et al. (US 2015/0089622 A1) as applied to claims 1-4, 6-9, 11-15, 17 and 19-20 above, and further in view of Bansal et al. (US 2018/0077138 A1).
Regarding claim 5, the rejection of claim 3 is incorporated.
SEO discloses the token includes a lifespan, and wherein validating the token comprises: validating the token lifespan [par. 0057, “client application 308 is able to use a particular access token multiple times to access resources maintained by resource server 304 before that particular access token expires”, par. 0101, “the OAuth authorization server can generate tokens that expire 8 hours after issuance”].
SEO et al. and Sondhi et al. do not teach the token includes a signature and a lifespan, and wherein validating the token comprises: validating the token signature and lifespan.
However Bansal et al. teaches the token includes a signature and a lifespan, and wherein validating the token comprises: validating the token signature and lifespan [par. 0205, “The validation includes determining if the token is legitimate based on the signature and the expiration and the use of the token”].
[Bansal et al.: par. 0205].
Regarding claim 16, it recites limitations similar to claims 5, 6, 7 and 8. The reasons for the rejection of claims 5, 6, 7 and 8 are incorporated herein.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 2014/0123240 A1) and Sondhi et al. (US 2015/0089622 A1) as applied to claims 1-4, 6-9, 11-15, 17 and 19-20 above, and further in view of Sharif et al. (US 2018/0213398 A1).
Regarding claim 10, the rejection of claim 1 is incorporated.
SEO et al. and Sondhi disclose receiving the secret comprises: receiving a target tenant administrator input indicative of a certificate corresponding to the client application.
SEO et al. and Sondhi et al. do not teach receiving the secret comprises: receiving a target tenant administrator input indicative of a certificate corresponding to the client application.
However Sharif et al. teaches receiving a target tenant administrator input indicative of a certificate corresponding to the client application. [par. 0029, “A certificate collection for a tenant 110 is uploaded or imported and saved to the tenant store 108 by a tenant administrator”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sharif et al. into the [Sharif et al.: abs.].
Regarding claim 18, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20090030906 A1		METHOD AND SYSTEM FOR SHARING DATA BETWEEN SUBSCRIBERS OF A MULTI-TENANT DATABASE SERVICE
US 9992186 B1		SAML representation for multi-tenancy environments
US 10044723 B1		Principal/user operation in the context of a tenant infrastructure
US 20210136083 A1		Nested Access Privilege Check for Multi-Tenant Organizations
US 20190334757 A1		CROSS-CLOUD OPERATION MANAGEMENT
US 20200084198 A1		INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, AND NON-TRANSITORY COMPUTER READABLE MEDIUM
US 20170329957 A1		IDENTITY CLOUD SERVICE AUTHORIZATION MODEL WITH DYNAMIC ROLES AND SCOPES
US 20180013763 A1		MULTI-TENANT IDENTITY AND DATA SECURITY MANAGEMENT CLOUD SERVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431